Filed 9/23/20

                   IN THE SUPREME COURT OF
                          CALIFORNIA
                           THE PEOPLE,
                      Plaintiff and Respondent,
                                  v.
         DANIEL TODD SILVERIA and JOHN RAYMOND TRAVIS,
                      Defendant and Appellant.

                                     S062417

                        Santa Clara County Superior Court
                                     155731



 ORDER MODIFYING OPINION AND DENYING PETITIONS FOR
                    REHEARING

THE COURT:
       The opinion in this matter filed on August 13, 2020, and appearing
at 10 Cal. 5th 195 is modified as follows:
       1.       Add a footnote after the sentence spanning pages 209 and 210
reading, “On a Tuesday in January 1991, Silveria showed his friend Gregg
Orlando a wad of cash, and said, ‘We killed somebody last night.’ ” The
new footnote should read:

       At the guilt phase, this portion of Orlando’s testimony was heard
       only by Silveria’s jury. Orlando also gave substantially similar
       testimony at defendants’ joint penalty retrial.
       2.       In the first full paragraph on page 305, delete the sentence and
citation that read: “We conclude there is no reasonable likelihood that the
court’s error misled the jury. (See People v. Mitchell (2019) 7 Cal. 5th 561,
579 [248 Cal. Rptr. 3d 587, 443 P.3d 1] [“In reviewing a claim of
instructional error, the court must consider whether there is a reasonable
likelihood that the trial court's instructions caused the jury to misapply
the law in violation of the Constitution.”].) As modified, the replacement
sentence and citation now read:

      We conclude there is no reasonable possibility that the court’s error
      affected the verdict. (See People v. Gomez (2018) 6 Cal. 5th 243, 309–
      310; see also id. at p. 310 [“We find no reasonable possibility that the
      instructional error affected the jury’s penalty determination.”].)
      3.    Delete the sentence spanning pages 305 and 306 that reads:
“Given these instructions at the end of the penalty retrial, there is no
reasonable likelihood that the jurors who may have heard the challenged
language at the outset of trial failed to understand that they ‘bore the
ultimate responsibility for choosing between death and life imprisonment
without parole’ (Ray, supra, 13 Cal.4th at p. 355), and that they could
consider pity and sympathy for the defendants.” As modified, the
replacement sentence now reads:

      The instructions given at the end of the penalty retrial correctly
      informed them that they “bore the ultimate responsibility for
      choosing between death and life imprisonment without parole” (Ray,
      supra, 13 Cal.4th at p. 355), and that they could consider pity and
      sympathy for the defendants. We therefore conclude there is no
      reasonable possibility that without the erroneous instruction on
      CALJIC 1.00 to some of the jurors during voir dire Silveria would
      have received a more favorable verdict.


      These modifications do not affect the judgment.
      The petitions for rehearing are denied.